Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al (CN107770315 with English Machine translated) in view of Wang et al (2019/0305403) and further in view of Lee et al (2019/047214).
Consider claim 1, Du et al teach a mobile terminal (Fig. 1), comprising a cover plate (page 2 lines 30; glass cover plate), a display screen (page 2 line 12; display panel), a middle frame (page 2 line 23; middle frame/frame 11), an edge frame (page 2 line 22; middle frame housing), and a photosensitive device (page 2 line 12; photosensitive device), wherein the cover plate is fixedly connected to the edge frame, the display screen is located between the cover plate and the middle frame (page 2 lines 28-29; fig. 5), a [first] gap is provided between the display screen and the edge frame, and connected to form an optical channel for the photosensitive device (page 2 lines 29-33, lines 48-55).
Du et al did not explicitly suggest a second gap is provided between the middle frame and the edge frame, and the first gap and the second gap are connected to form an optical channel for the photosensitive device. In the same field of endeavor, Wang et al teach mobile terminal having a case with back cover, display screen, a middle frame, a side/edge frame and at least one sensor (see Fig. 1). The middle frame 22 may define an opening 54 located corresponding to the spacing gap 52. Thus, the spacing gap 52 and the opening 54 may cooperatively constitute the accommodating groove 50. In other words, the accommodating groove 50 may extend through the middle frame 22 and the back cover 24 along the thickness direction of the electronic device 100 (par. 0040). 
Thus, in modifying the structure of Wang et al into Du et al resulted in the first gap and the second gap are connected to form an optical channel for the photosensitive device/sensor. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Wang et al into view of Du et al in order to prevent blocking of the opening of the optical channel photosensitive device/sensor when implementing with the middle frame. 
Furthermore, Du et al suggested that the gap maybe at least two [gap] (page 2 lines 40-43; page 3 lines 4-8, lines 27-29). Du and Wang et al did not explicitly suggest wherein the photosensitive device is arranged in the second gap and a width of the second gap is greater than the width of the first gap. Lee et al teach a display device having an optical sensor (i.e., photosensitive device) arranged around the first and second air gap (i.e., opening) where the width of the second air gap is greater than the first air gap (par. 0014; 0020-0021; 0120; Fig. 6B (shown the width of the gaps)). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Lee et al into view of Du and Wang et al in as a design choice by a person skill in the art.
Consider claim 3, Du et al teach wherein the photosensitive device is an infrared sensor, a transmit end and a receive end of the infrared sensor face the cover plate, and an infrared ray emitted by the infrared sensor is emitted out of the cover plate through the optical channel (page 2 lines 34-39).
Consider claim 4, Du et al teach wherein the edge frame is provided with a first step structure, the cover plate is bonded to the first step structure through an adhesive layer, and the adhesive layer comprises a first side and a second side that are arranged oppositely, wherein the second side is a side close to the display screen, and the first gap is located between the second side and the display screen (page 2 lines 22-27).
Consider claim 5, Du et al teach wherein the mobile terminal further comprises a circuit board, the infrared sensor is electrically connected to the circuit board, and the circuit board is fixedly connected to the middle frame and the edge frame (page 3 lines 22-26).
Consider claim 6, the combination teaches wherein the edge frame is provided with a second step structure, the circuit board is fixedly connected to the second step structure, and the circuit board is fixedly connected to a side, facing away from the display screen, of the middle frame (par. 0041 of Wang et al).
Consider claim 7, Du et al teach wherein the infrared sensor is connected to the circuit board, and the circuit board is electrically connected to a main board. Du et al did not explicitly suggest wherein the infrared sensor is welded to the circuit board. However, the examiner takes an official notice that it is notoriously well known in the art to connect components to a circuit using various well known method such as solder/weld. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilized one of the known method of connecting components on to the circuit board in order to install the component onto the circuit board.
Consider claim 8, Du et al teach wherein the circuit board is electrically connected to the main board through a connector or an elastic sheet (page 3 lines 22-26).
Consider claims 9-10, the combination did not explicitly suggest wherein an inner wall of the optical channel is provided with a light absorbing layer and wherein the light absorbing layer is made of black ink, or the optical channel is made of a black material. However, the examiner takes an official notice that it is well known in the art to utilize light absorbing layer and/or black material in the inner wall of the optical channel in order to reduce light reflection.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al (CN107770315 with English Machine translated) in view of Wang et al (2019/0305403) and Lee et al (2019/047214) and further in view of Zhou (2018/0211634) or Li (2009/0160823).
Consider claims 11-12, Du and Wang et al did not explicitly suggest wherein the infrared sensor comprises a strip-shaped packaging shell, the transmit end is arranged at one end of the strip-shaped packaging shell, and the receive end is arranged at the other end of the strip-shaped packaging shell, and wherein a sensing area inside the infrared sensor is arranged along a longitudinal direction of the strip-shaped packaging shell. In the same field of endeavor, Zhou teaches such well-known sensor with longitudinal arrangement (par. 0029-0033; Fig. 2-3). Likewise, Li also teaches such well-known sensor with longitudinal arrangement (par. 0026; Fig. 2). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to incorporate such well-known sensor or Zhou or Li into view of Du and Wang et al and the result would have been predictable and resulted in improvement of distance detection.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-12 have been considered but are moot.
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
June 9, 2022